DETAILED ACTION
This communication is in response to the claims filed on 01/12/2022.
Application No: 16/860,871.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-4, 6-13, 19-22, 29-31, 33-37 and 39-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 A method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station, a multiple UE (multi-UE) wake-up signal in a downlink control information (DCI) communication based at least in part on 
a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication,
 the DCI communication further including a set of content field groups; 
identifying a content field group of the set of content field groups that is to be read by the UE; and 
determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation.


The representative claim 19 distinguish features are underlined and summarized below: 
 	 A user equipment (UE), comprising: one or more memories; and
 one or more processors coupled to the one or more memories, configured to: receive, from a base station, a multiple UE (multi-UE) wake-up signal in a downlink control information (DCI) communication based at least in part on 
a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication, 
the DCI communication further including a set of content field groups; 
identify a content field group of the set of content field groups that is to be read by the UE; and 
determine, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation. 
 

The representative claim 29 distinguish features are underlined and summarized below:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:

a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication,
 the DCI communication further including a set of content field groups; 
identify a content field group of the set of content field groups that is to be read by the UE; and 
determine, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation.


The representative claim 35 distinguish features are underlined and summarized below:
An apparatus for wireless communication, comprising: means for receiving, from a base station, a multiple UE (multi-UE) wake-up signal in a downlink control information (DCT) communication based at least in part on 
a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication, 
the DCI communication further including a set of content field groups;
 means for identifying a content field group of the set of content field groups that is to be read by the UE; and 
 means for determining, based at least in part on the identified content field group,
a behavior associated with performing a UE wake-up operation.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 19, 29 and 35 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of AMIN, Kneckt and Woojin teach following:
AMIN (US 20190373549 A1) teaches a method for operating a first wireless device in a wireless network. At least one target wireless device is determined which should receive a wake up signal by which a wake up receiver of the at least one target wireless device is informed that a main transceiver of the target wireless device should be ready for receiving at least a first message from the first wireless device, Furthermore a frequency is determined at which the at least first message should be transmitted to the at least one target wireless device, and a frequency information is encoded into the wake up signal with which at least one target wireless device is informed about the frequency at which the at least first message will be received. The wake up signal is transmitted with the encoded frequency information to the at least one target wireless device.

Kneckt (US 20190069231 A1) teaches that an interface circuit in an electronic device may utilize a configurable wake-up-frame format. During operation, the interface circuit may receive a wake-up-radio (WUR)-setup request associated with a recipient electronic device, where the WUR-setup request specifies a proposed configurable wake-up-frame format. In response, the electronic device may determine the configurable wake-up-frame format to be used based at least in part on the proposed configurable wake-up-frame format. Then, the interface circuit may provide a WUR-setup response intended for the recipient electronic device, where the WUR-setup response specifies the configurable wake-up-frame format selected for use. Note that the configurable wake-up-frame format may specify a payload length in a wake-up frame and/or one or more operations of at least one of the recipient electronic device or the electronic device after the wake-up frame is transmitted by the electronic device.

Woojin (US 20190028967 A1) teaches that a processor is configured to receive a wake-up radio frame (WUR frame) from a base wireless communication terminal through the second wireless receiver, and based on the WUR frame, wake-up the first wireless transceiver to receive a beacon frame from the base wireless communication terminal according to a predetermined first reception period through the first wireless transceiver. Further, the beacon frame may include bitmap information including a bit indicating whether the group downlink data is buffered in the base wireless communication terminal. The processor may receive the group downlink data subsequently transmitted to the beacon frame based on the bitmap information.
 
However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication, the DCI communication further including a set of content field groups; identifying a content field group of the set of content field groups that is to be read by the UE; and determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation.

AMIN teaches that the wake up signal is transmitted with the encoded frequency information to the at least one target wireless device. However AMIN failed to teaches one or more limitations including,
 a bitmap scheme associated with a set of wake-up indicator fields included in the DCI communication, the DCI communication further including a set of content field groups; identifying a content field group of the set of content field groups that is to be read by the UE; and determining, based at least in part on the identified content field group, a behavior associated with performing a UE wake-up operation.

	Kneckt and Woojin alone or combined failed to cure the deficiency of AMIN.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a user equipment that may receive a multi-UE wake-up signal in a downlink control information (DCI) communication. While multiple UE (multi-UE) wake-up signals are efficient in that multiple UEs can be woken up with a single wake-up signal, conveying information associated with wake-up behaviors of the UEs. Further, the wake-up signal may include additional information associated with a behavior of the UE when performing a wake-up. Such additional information can include, for example, information that identifies a bandwidth part (BWP) to use upon wake-up, a request to provide a channel state information (CSI) report, information that identifies a set of resources in which to transmit the CSI report, and increasing battery life in association with DRX cycle or the like. 

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645